UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                       Protective Order

                v.                                                              21 Cr. 248 (VSB)

 MELISSA PANAYIOTA KANES

                            Defendant.

                                                                            4/28/2021

       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Confidential Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals;

(ii) would prejudice, if prematurely disclosed, ongoing law enforcement investigations; and (iii)

that is not authorized to be disclosed to the public or disclosed beyond that which is necessary for

the defense of this criminal case. Discovery materials produced by the Government to the

defendant or defense counsel that are either (1) designated in whole or in part as “Confidential” by

the Government in emails or communications to defense counsel, or (2) that include a Bates or

other label stating “Confidential,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. In the event of any dispute as to the Government’s designation of particular Disclosure

Material as Confidential Information, the parties shall meet and confer, without prejudice to a

subsequent application by defense counsel seeking de-designation of such material by the Court.
If the defense moves the Court for de-designation of disputed material, the Government shall

respond within seven days of the defense filing, absent further Order of this Court. The

Government shall bear the burden of establishing good cause for its Confidential Information

designation of the disputed materials. Absent a contrary order of this Court, the Government’s

designation of Disclosure Material as Confidential Information shall be controlling.

       3. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       4. Without further order of the Court, Confidential Material may be disclosed by counsel

to:

               a. Personnel for whose conduct counsel is responsible, i.e., personnel employed

                   by or retained by counsel, as needed for purposes of defending this action;

               b. Prospective witnesses for purposes of defending this action.

       5. The Court may order disclosure of Confidential Material beyond that otherwise

permitted by this Order.

       6. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.




                                                 2
        7. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        8. Except for Confidential Material that has been made part of the record of this case, and

subject to the rules of professional responsibility, the defense shall return to the Government or

securely destroy or delete all Confidential Material within 30 days of the expiration of the period

for direct appeal from any verdict in the above-captioned case; the period of direct appeal from

any order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.

        9. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

        10. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.



                       [REMAINDER INTENTIONALLY LEFT BLANK]




                                                  3
                                   Retention of Jurisdiction
       11. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _____________________________                      Date: __April 27, 2021______
    Micah F. Fergenson
    Assistant United States Attorney


   ___________________________
   _____________________                               Date: _____________________
                                                             April 28, 2021
   Deborah Colson
   Defense Counsel


SO ORDERED:

Dated: New York, New York
       April ___,
             28 2021

                                                _________________________________
                                                HON. VERNON S. BRODERICK
                                                UNITED STATES DISTRICT JUDGE




                                               4
